Citation Nr: 0841435	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from July 1958 to 
February 1964, and in the Air Force from May 1966 to May 
1970. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  


FINDING OF FACT

The veteran has been diagnosed with PTSD, and his claimed in-
service stressors have been corroborated by service records 
and other supporting evidence; and PTSD has been medically 
linked to these stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCCA) or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for PTSD.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
combat (in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where the veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran contends that his PTSD is a result of 
experiencing numerous rocket attacks between February and May 
1969 in Da Nang, Vietnam, while serving with the 366th 
Security Police Squadron.  The veteran claims he witnessed 
the deaths of many soldiers in his unit during the rocket 
attacks.    

The veteran's performance report verifies the veteran's 
account of attacks directed at his base stating "numerous 
rocket attacks were directed at this installation by hostile 
forces."  See Veteran's In-Service Performance, dated August 
1969.  The report further states "during rocket attacks 
directed against this base, and regardless of the personal 
danger involved, [the veteran] has maintained constant 
surveillance for enemy ground attack.  On several occasions, 
small arms fire has been directed towards his area of 
responsibility."  See Veteran's In-Service Performance 
Report, dated May 1969.  This evidence is sufficient to 
verify the veteran's claimed stressors.  However, this in and 
of itself is insufficient to establish service connection.  
The evidence must also show that he has PTSD which is related 
to the in-service stressors.

A March 2003 VA treatment record reports the veteran's 
history of seeing a rocket hit a jet fuel storage near 
barracks in Vietnam resulting in many deaths and injuries. 
The veteran stated that he had nightmares of the war and it 
is noted that he described in detail "the burning of skin 
and [flesh], hear[ing] voices of [soldiers] screaming 
triggers nightmares and flashbacks."  The veteran was 
diagnosed with PTSD based on his Vietnam War experience.  See 
VA treatment record, dated March 2003.  See also May 2003, 
August 2003, May 2004, and August 2004, VA treatment records.

A VA examination was conducted in August 2004.  The records 
reports the veteran's history of in-service traumatic events 
such as monthly rocket attacks and watching soldiers burned 
alive.  After examination and review of the evidence, the 
examiner reported that the veteran "does not meet the DSM-IV 
PTSD Criteria C or Criteria D" and that there was no support 
for signs and symptoms of [PTSD] and at best his symptoms are 
subclinical."  See VA examination, dated August 2004.  

Conversely, the veteran has submitted private psychiatric 
evaluation reports diagnosing him with PTSD caused by 
stressors from military service.  An August 2005 private 
psychiatric evaluation found that "since [the veteran's] 
return from active duty he has experienced withdrawal, loss 
of interest, loss of energy, depression, recurrent intrusive 
thoughts, nightmares, sleep disturbance, sensitivity to the 
smell of burning flesh or the sound of helicopters or 
explosions, forgetfulness, and difficulty getting along with 
other people."  The veteran was diagnosed with PTSD from 
severe military stresses.  See Psychiatric Associates of 
Texarkana evaluation, dated August 2005.  An additional 
private mental health evaluator found that the veteran's 
symptoms were "consistent with and meet all the requirements 
of DSM-IV Diagnostic Manual for a Diagnosis of PTSD, 
chronic."  See K. Allen Medical Assessment report, dated 
June 2005. 
 
In sum, in this case, the veteran's alleged stressors have 
been verified.  And, while the record contains conflicting 
diagnoses with regard to PTSD (i.e. whether the veteran has 
the diagnosis or not), the medical evidence is at least in 
relative equipoise on this issue.  When the evidence is in 
relative equipoise, the benefit of the doubt doctrine 
provides that such reasonable doubt will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Resolving such reasonable doubt in the veteran's 
favor, the Board finds that the veteran currently has PTSD 
that resulted from in-service stressors.  38 U.S.C.A. § 5107   
The Board thus finds that service connection for PTSD is 
warranted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


